United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. GOVERNMENT PRINTING OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 11-2
Issued: May 6, 2011

Appearances:
Eric Dawson, for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through his representative, filed a timely appeal of the
September 16, 2010 nonmerit decision of the Office of Workers’ Compensation Programs
denying his request for reconsideration. Because more than one year elapsed between the last
merit decision dated March 30, 2010 to the filing of the appeal, the Board lacks jurisdiction to
review the merits of the case pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3.2

1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at anytime on her own motion or on application. 5 U.S.C. § 8128(a).
2

Appellant, through his representative, timely requested an oral argument before the Board, pursuant to 20 C.F.R.
§ 501.5(b). In an order dated December 30, 2010, the Board exercised its discretion, in keeping with 20 C.F.R.
§ 501.5(a), and denied appellant’s request for oral argument on the grounds that, although timely filed, he did not
provide a need for oral argument. The Board concluded that an oral argument would serve no useful purpose and
would further delay the issuance of a Board decision.

ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
On appeal, appellant’s representative contends that the medical evidence from his
attending physician is sufficient to establish his entitlement to an additional schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In a June 4, 2009 decision, the Board set
aside the Office’s April 17 and November 21, 2008 decisions and remanded the case for further
development regarding whether appellant had more than three percent impairment of the right
upper extremity.3 The Board instructed the Office to determine whether appellant’s occupational
disease claim, under File No. xxxxxx848 for right wrist carpal tunnel syndrome, was
employment related. The Board instructed it to combine his claim File No. xxxxxx848 for carpal
tunnel syndrome of the right wrist with the current claim File No. xxxxxx148 for the accepted
employment-related ganglion cyst of the right wrist for proper consideration. The facts of the
case as set forth in the Board’s prior decision are incorporated herein by reference. The facts
relevant to the present appeal are set forth.
On June 24, 2009 the Office combined all of appellant’s claims including, File No.
xxxxxx148 and xxxxxx848 into a master claim assigned File No. xxxxxx148.4
On June 26, 2009 the Office referred appellant, together with an updated statement of
accepted facts and the medical record, to Dr. Robert F. Draper, Jr., a Board-certified orthopedic
surgeon, for a second opinion medical examination. In a July 16, 2009 report, Dr. Draper
reviewed the medical record and listed findings on physical examination. He diagnosed ganglion
cyst dorsum of the right wrist and benign cyst dorsum of the right index finger for which
appellant was status postsurgery. Dr. Draper also diagnosed markedly improved right carpal
tunnel syndrome. He advised that appellant had one percent impairment of the right upper
extremity based on the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009).

3

Docket No. 09-574 (issued June 4, 2009). The Office accepted appellant’s claim for ganglion cyst of the right
wrist and authorized a March 3, 2005 surgery to remove the cyst. In decisions dated May 23 and June 5, 2007, it
granted him a schedule award for two percent impairment of the right upper extremity. Following an Office hearing
representative’s November 1, 2007 decision which remanded the case to the Office for further development, the
Office, on April 17, 2008, granted appellant an additional schedule award for one percent impairment or three
percent impairment of the right arm. In a November 21, 2008 decision, an Office hearing representative affirmed
the April 17, 2008 decision.
4

A June 24, 2009 statement of accepted facts indicated that appellant’s claim under File No. xxxxxx148 for a
January 9, 2007 work incident was accepted for right wrist carpal tunnel syndrome. His claim under File No.
xxxxxx700 for a December 14, 2002 work incident was accepted for right trigger thumb. Appellant’s claims under
File No. xxxxxx424 and xxxxxx238 for April 9, 2002 and June 25, 2004 work incidents, respectively, were accepted
under the Office’s short-form closure policy and paid for limited medical treatment related to his right wrist injuries.

2

On August 13, 2009 Dr. Willie E. Thompson, an Office medical adviser, reviewed
Dr. Draper’s impairment rating. He agreed that appellant had one percent impairment of the
right arm based on the sixth edition of the A.M.A., Guides.
In an August 26, 2009 decision, the Office found that appellant was not entitled to an
additional schedule award for the right upper extremity based on the medical opinions of
Dr. Draper and Dr. Thompson.
On September 23, 2009 appellant requested a review of the written record by an Office
hearing representative. In a September 2, 2009 report, Dr. Eric G. Dawson, an attending
orthopedic surgeon, noted appellant’s continuing symptoms related to carpal tunnel syndrome
and ganglion cyst of the right wrist. He also found ongoing symptoms related to his extensor
tendon with a cyst of the right finger. Dr. Dawson advised that appellant had 16 percent
impairment of the right upper extremity based on the sixth edition of the A.M.A., Guides.
In a November 2, 2009 decision, an Office hearing representative set aside the August 26,
2009 decision and remanded the case to the Office for an impartial medical examination based
on the conflict in medical opinion between Dr. Draper, Dr. Thompson and Dr. Dawson regarding
the extent of appellant’s right upper extremity impairment.
On November 5, 2009 the Office referred appellant, together with a statement of accepted
facts and the medical record, to Dr. David Dorin, a Board-certified orthopedic surgeon, for an
impartial medical examination. In a November 17, 2009 report, Dr. Dorin reviewed the medical
record and listed his findings on physical examination. He advised that there was no aggravation
of appellant’s symptoms which caused more than three percent impairment of his right upper
extremity.
In response to an Office request for a supplemental report containing an explanation of
how he reached his conclusion, Dr. Dorin provided his calculations for his right upper extremity
impairment rating based on the sixth edition of the A.M.A., Guides in a December 11, 2009
report.
On March 26, 2010 Dr. Morley Slutsky, an Office medical adviser, reviewed Dr. Dorin’s
findings. Utilizing the sixth edition of the A.M.A., Guides, he determined that appellant had two
percent impairment of the right upper extremity.
In a March 30, 2010 decision, the Office found that appellant was not entitled to an
additional schedule award for his right upper extremity.
On May 6, 2010 appellant appealed to the Board. In an order dated May 18, 2010, the
Board granted his request to dismiss his appeal.5
On June 16, 2010 appellant requested that the Office reconsider its March 30, 2010
decision. He submitted Dr. Dawson’s reports dated April 16 through August 20, 2010 which
advised that appellant had weakness and nerve impingement of the right wrist. Appellant could
5

Docket No. 10-1437 (issued May 18, 2010).

3

perform limited-duty work with restrictions. He submitted a duplicate copy of Dr. Dawson’s
September 2, 2009 report.
In a September 16, 2010 decision, the Office denied appellant’s request for
reconsideration. It found that he failed to raise substantive legal questions or submit new and
relevant evidence.6
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Act,7
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.8 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.9 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS
Appellant’s June 16, 2010 request for reconsideration did not allege or demonstrate that
the Office erroneously applied or interpreted a specific point of law. He did not advance a
relevant legal argument not previously considered by the Office. The Board finds that appellant
is not entitled to a review of the merits of his claim based on the first and second above-noted
requirements under 20 C.F.R. § 10.606(b)(2).
The Board finds that appellant also failed to submit relevant and pertinent new evidence
not previously considered by the Office. Dr. Dawson’s reports of April 16 through August 20,
2010 found that appellant had weakness and nerve impingement of the right wrist. He advised
that appellant could perform limited-duty work with restrictions. These reports do not pertain to
the issue of whether appellant has more than three percent impairment of the right upper
extremity due to his accepted employment-related conditions. The Board has held that the
submission of evidence which does not address the particular issue involved in the case does not
constitute a basis for reopening the claim.10

6

Following the issuance of the Office’s September 16, 2010 decision, the Office received additional evidence.
The Board may not consider evidence for the first time on appeal which was not before the Office at the time it
issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant may submit this evidence and legal
contentions with a formal, written request for reconsideration to the Office. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
7

Supra note 1.

8

20 C.F.R. § 10.606(b)(1)-(2).

9

Id. at § 10.607(a).

10

D’Wayne Avila, 57 ECAB 642 (2006).

4

Appellant resubmitted Dr. Dawson’s September 2, 2009 report. This report was
previously of record and reviewed by the Office. The Board has held that duplicative evidence
does not warrant reopening a case for further merit review. This report is insufficient to warrant
a merit review.11
The Board finds that the Office properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his June 16, 2010 request for reconsideration.12
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See L.H., 59 ECAB 253 (2007); James E. Norris, 52 ECAB 93 (2000).

12

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).

5

